This is an action in conversion instituted in the Greene Circuit Court by the appellants against the appellees. Trial was to a jury and at the close of the appellants' case the 1.  court directed a verdict for the appellees which verdict the jury duly returned. The appellants thereupon filed a motion for a new trial which the court overruled and this appeal was perfected in due course. The transcript shows no judgment on such verdict and as it is certified as being a true and accurate copy of the record we assume there is none.
Rule 2-3, 1943 Revision provides: "No appeal will be dismissed as of right because the case was not finally disposed of in the court below as to all issues and parties, but upon 2.  suggestion or discovery of such a situation the appellate tribunal may, in its discretion suspend consideration until disposition is made of such issues. . . ." By virtue of this rule we have concluded to and do now suspend consideration of this appeal until such time as the Greene Circuit Court finally disposes of the issues involved in this case by the entry of an appropriate judgment on the verdict of the jury. The clerk of the Greene Circuit Court is hereby ordered to certify a copy of such judgment, when entered, to the clerk of this court, and the same is hereby ordered to thereupon become a part of the transcript of the record heretofore filed in this appeal.
NOTE. — Reported in 64 N.E.2d 31. *Page 305